PER CURIAM.
Appellant seeks a reversal of the revocation of his probation. The written order of revocation did not conform to the oral pronouncement made by the trial judge at the revocation hearing.
Condition (4) of the probation specified that appellant would not possess a weapon or firearm without prior consent of his probation officer. In addition, appellant was prohibited from violating any law under condition (5). At the revocation hearing, the state proved that a police officer had legally stopped appellant driving his car, when the officer spotted a rifle in plain view on the car floorboard. Appellant’s probation officer had not given prior permission to possess the weapon. Thus, we believe the trial court properly found a violation of condition (4).
At the hearing, the trial court judge made the following oral pronouncement: “I will find him (appellant) guilty of violation of condition 4.” So that the written order of revocation will conform to the oral pronouncement, we strike from the revocation order the finding that appellant also violated condition (5). The order, judgment and sentence are affirmed in all other respects. Pedroso v. State, 380 So.2d 1124 (Fla.2d DCA 1980).
HOBSON, A. C. J., and GRIMES and RYDER, JJ., concur.